El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En 31 de diciembre de 1929, Román Boada falleció en Ca-guas. En agosto 20, 1930, Providencia Planas radicó una pe-tición en la Corte de Distrito de Humacao alegando la muerte de Román Boada, y acompañando un escrito que se alegó ser el testamento ológrafo del referido Román Boada, mantuvo en esa petición que el alegado testador dejó todos sus bienes a ella; que el aludido Román Boada no tenía ascendientes ni descendientes. Se pidió a la corte que ordenara la protoco-lización del documento. La corte llegó a la conclusión de que al fallecimiento de Román Boada un notario estuvo presente e hizo una declaración jurada en este procedimiento y que a solicitud de la peticionaria el ameritado notario conservó en su custodia el escrito; que el referido escrito lo había sido a máquina; que el finado no sabía escribir; que no tenía en su establecimiento ni pluma ni máquina; que el dicho testa-mento fue mecanografiado por el referido notario y firmado por el alegado testador.
Según indicó la corte inferior hay varias maneras de hacer un testamento, teniendo cada una de ellas requisitos legales distintos.
Los requisitos para un testamento ológrafo que el escrito de que se trata pretendía áer, están expuestos en el artículo 696 del Código Civil así:
“El testamento ológrafo sólo podrá otorgarse por personas ma-yores de edad.
“Para que sea válido este testamento, deberá estar escrito todo y firmado por el testador, con expresión del año, mes y día en que se otorgue. Si contuviere palabras tachadas, enmendadas o entre renglones, las salvará el testador bajo su firma.”
De suerte que se verá que un testamento ológrafo en Puerto Rico, si bien no requiere testigos, debe ser escrito entera-mente por la persona que trata de testar.
*691El escrito ofrecido no era de puño y letra del testador ni aun filé mecanografiado por él. En sentido alguno pretendía ser un testamento abierto o cerrado. El notario que lo es-cribió no estaba actuando en su capacidad de tal sino mera-mente tratando de ayudar al pretendido testador en la re-dacción de un testamento ológrafo.
La forma de testamentos es algo solemne creado por el estatuto. Si no se sigue la forma delineada por el estatuto no existe testamento. Según apuntó liace mucbo tiempo el Sr. Thayer, las formalidades de un testamento no son meras cuestiones de evidencia sino requisitos substantivos. Si no se llenan estos requisitos, no bay testamento.
Si el testador en este caso hubiera deseado hacer un tes-tamento abierto, él pudo haber acudido ante un notario y ex-presado su intención ante testigos en la forma exigida por la ley. Si el alegado testador hubiese interesado hacer un testamento cerrado, él pudo haber hecho que el testamento se hiciera en la forma en que se otorgó, pero entonces hu-bieran sido de rigor las otras formalidades de llevar un tes-tamento cerrado a un notario en presencia de testigos. Nada de esto hizo Román Boada. El trató de hacer un testamento ológrafo sin escribirlo de su puño y letra, según exige la ley. Otras consideraciones a este respecto pueden hallarse en la opinión de la corte inferior.
La apelante presenta un número de argumentos al efecto de que la intención de una persona debe prevalecer si esa in-tención puede razonablemente inferirse del escrito que en efecto se otorgó; que los tribunales de España y de otros sitios al interpretar testamentos han permitido variaciones de la forma estricta delineada por la fraseología del código. La apelante también cita de Canadá, donde se resolvió que sur-tía el efecto de un testamento un documento enteramente me-canografiado, aunque el estatuto exigía que fuera de puño y letra del testador. No estamos enterados de la práctica de los tribunales de Canadá, y en todo caso nos sentimos obliga-*692dos por las disposiciones terminantes de la ley en Pnerto Eico. Es aun posible que en el caso canadiense se demos-trara que el papel fné mecanografiado en su totalidad por el testador mismo. Una de las teorías de la ley al requerir a un testador que escriba el testamento por sí mismo y que basta anote las correcciones- de su propio puño y letra, es para impedir fraudes. Nos bailamos ante un caso de lex scripta y no encontramos motivo o excusa para desviarnos de él.

Debe confirmarse la sentencia apelada.